Citation Nr: 0202990	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-06 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the net worth of the appellant is excessive for the 
receipt of improved pension benefits to include special 
monthly compensation based upon the need for aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel





INTRODUCTION

The appellant served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision dated in December 2000, the RO found the 
appellant had established entitlement to non-service 
connected pension benefits, to include special monthly 
compensation for aid and attendance.  Following additional 
development of the claim, in February 2001, the RO determined 
that the appellant's net worth was a bar to his receipt of 
improved pension benefits.

A preliminary review of the record shows that in March 2001, 
the appellant requested a hearing before a Decision Review 
Officer at the RO in addition to a video conference hearing 
before the Board.  In July 2001, the appellant withdrew his 
request for a local hearing, and continued his request for a 
hearing before the Board.  The appellant was thereafter 
notified of the scheduled hearing date before the Board.  In 
December 2001, the appellant canceled his hearing request.  
38 C.F.R. §§ 20.700, 20.702 (2001).  Accordingly, the Board 
will proceed in its review of the appellant's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant has reported a net worth valued as 
$49,246.60.

3.  Monthly expenses exceed monthly income by approximately 
$552.00.

4.  It is reasonable that some portion of the appellant's 
assets be used to pay for his family's maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.274, 3.275 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

By virtue of the rating decision, corpus of estate 
determination, and Statement of the Case, the appellant and 
his representative were given notice of the information and 
evidence necessary to substantiate his claim.  The Board 
finds that the record was developed with all relevant and 
available evidence necessary for an equitable review of the 
appellant's appeal.  Although the appellant withdrew his 
requests for personal hearings in conjunction with this 
appeal, his contentions were adequately represented in 
written correspondence submitted by both the appellant and 
his representative.  Accordingly, the Board finds that the VA 
has satisfied the requirements of the VCAA.

The statutes and regulations governing pension benefits 
provide that pension shall be denied or discontinued when the 
corpus of the estate of the veteran and his spouse is such 
that under all circumstances, including consideration of 
annual income of the veteran, and his spouse, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 U.S.C.A. §§ 1521, 
1522; 38 C.F.R. § 3.274(a).  

The terms "corpus of estate" and "net worth" mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  
38 C.F.R. §§ 3.263(b), 3.275(b) (2001).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents; 
and potential rate of depletion, including unusual medical 
expenses.  38 C.F.R. § 3.275(d).

In a letter dated in August 2000 the veteran stated that he 
had Parkinson's disease and colon cancer.

The record shows the appellant submitted an application for 
VA pension benefits to the RO in August 2000.  The appellant 
reported monthly income earnings derived from Social Security 
benefits for himself and his spouse in the amounts of 
$1,040.50 and $586.50, respectively.  

With respect to his net worth, the appellant reported that he 
and his spouse, separately, held stocks, bonds, or bank 
deposits totaling $26,000.00.  He reported no real estate or 
other property holdings for himself or his spouse.  The 
appellant indicated that in the 12 month period preceding the 
date of his claim for benefits, he received annual or one-
time non-recurring annual income, identified as interest and 
dividends, in the amount of $7,230.00.  He also reported that 
he expected to receive annual or one-time non-recurring 
income during the 12 month period following the date of his 
claim derived from interest and dividends in the amount of 
$2,000.00.  

With respect to his expenses, the appellant reported that he 
paid $1,092.00 annually for Medicare for himself and his 
spouse.  He indicated that $4,387.68 was paid annually for 
Medicare Supplemental insurance, AARP, for himself and his 
spouse.  He reported no children and that he was receiving 
continuous domiciliary care since 1990.  He was born in 
August 1922.

In January 2001, the appellant submitted a Request For 
Details Of Expenses, VA Form 21-8049 (JF).  In that report, 
the appellant listed his spouse as his only dependent.  He 
listed monthly expenses as follows: housing $527.84; food 
$500.00; taxes $0; interest $28.41; clothing $100.00; 
utilities, identified as gas, electric, phone, and water 
$275.00; and other expenses, identified as life, home, flood, 
and automobile insurance $184.00.  In the appropriate 
section, the appellant checked the "yes" box indicating 
that he expected to have large or unusual hospital or medical 
expenses for himself or others he supported and resided with.  

He further reported a $484.00 deduction for Medicare and AARP 
per month for both himself and his spouse.  The appellant 
reported prescriptions costs in the amount of $3,647.59 
during the year 2000.

In correspondence received in January 2001, the appellant 
sought to correct information previously reported regarding 
his net worth.  He reported that the $52,000 value he noted 
on the application for benefits was only an estimate of the 
net worth for him and his spouse.  He indicated that the 
"exact amount of our total net worth is currently 
$49,246.60" ($24,623.23 each). 

A corpus of estate determination was thereafter made by the 
RO in February 2001.  The RO noted that the appellant was 78 
years of age and had a life expectancy of 8.9 years.  The 
determination indicated that the appellant had a monthly 
income of $1,850.66 and monthly expenses of $2,403.21.  The 
RO noted that while the appellant's monthly expenses exceeded 
his monthly income by $552.55, the appellant had assets 
totaling $49,246.60 and at that rate of consumption, the 
appellant's assets were sufficient to cover up to 7 years of 
the appellant's 8.9 year life expectancy.  The RO concluded 
that the deficit in the appellant's monthly expenses could be 
covered by his assets, and that the appellant was therefore 
able to meet his monthly expenses and basic needs without VA 
benefits.  

The appellant and his representative essentially contend that 
the appellant's net worth is not a bar to receipt of pension 
benefits.  Specifically, it is asserted that the reported 
$49,246.00 in assets is "under the VA guideline limit of 
$50,000.00 in net worth for pension purposes."  It was 
further argued that the evidence did not support a finding 
that the appellant's estate would increase due to payment of 
pension benefits, and that the determination of the RO 
violates and invalidates the VA guidelines established for 
the award of pension benefits. 

This argument is apparently made in erroneous reliance on 
provisions of the VA Adjudication Procedure Manual (M21-1) 
regarding claims for improved pension benefits.  Under these 
provisions, a determination of net worth must be made in the 
adjudication of improved pension claims.  

Such a determination is made based upon the facts of each 
case, but involves consideration of the net worth of the 
veteran and his spouse.  If it appears reasonable that some 
part of the estates of the veteran and his spouse should be 
consumed for the veteran's maintenance, then completion of a 
corpus of estate determination is required.  In this regard, 
the adjudicator is instructed to 

[c]omplete VA Form 21-5427, Corpus of Estate 
Decision, if it is determined that net worth 
is a bar to pension entitlement or if a 
claimant has an estate of $50,000 or more and 
it is determined that net worth is not a bar.  
(Emphasis added).

Thus, the language of this provision does not establish a 
designated threshold for net worth determinations as 
apparently asserted.  Instead, this provision merely 
indicates the procedural requirements that are to be followed 
under varying circumstances.  See VA Adjudication Procedure 
Manual, M21-1, Part IV, paragraph 16.39(e).  

The Board notes that there is no specific dollar amount 
designated as excessive net worth.  Rather, net worth is 
considered a question of fact for resolution after 
consideration of the facts and circumstances presented in 
each case.  Therefore, the focus of the Board's inquiry is 
whether it is reasonable for a portion of the estate in 
question to be consumed to provide for the appellant's 
maintenance.  

In this regard, the Board notes that the appellant has 
reported that his net worth is valued at $49,246.60.  The 
evidence shows that his monthly expenses exceed his income by 
approximately $552.  This calculation includes all reported 
medical expenses.  

In reviewing the facts presented in this case, the Board 
finds that the appellant has assets sufficient to cover his 
monthly expenses and which are readily available for meeting 
his living expenses.  It is clear from the evidence of record 
that the appellant has ample assets that may converted to 
cash which may be used to meet his living expenses.  Although 
his liquid assets can be expected to be depleted over time, 
the assets involved are shown to be sufficient to meet 
necessary living expenses for a significant period of time. 
Accordingly, the Board concludes that the appellant's net 
worth is a bar to receipt of improved pension benefits.  

The Board points out that should the appellant's net worth 
become significantly depleted in the future, he may again 
file a claim for pension benefits. 

The Board finds that the evidence presented in this case was 
not approximately balanced; rather, the preponderance of the 
evidence in this case is against the appellant's claim.  
Thus, the reasonable doubt doctrine is not for application.  
38 C.F.R. § 3.102


ORDER

The appellant's net worth is a bar to the receipt of receipt 
of improved pension benefits and the appeal is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

